Order entered November 22, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01144-CV

                IN RE: ESTATE OF WILLIAM GRIFFITH, DECEASED

                         On Appeal from the Probate Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. PR-19-00996-1

                                          ORDER
       Before the Court is appellees’ November 20, 2019 motion for an extension of time to file

their brief on the merits. We GRANT the motion TO THE EXTENT that appellees shall file

their brief by December 2, 2019.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE